Citation Nr: 0319250	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for varicose veins.  Also denied in 
the August 1993 decision were claims for entitlement to 
service connection for temporomandibular joint dysfunction 
(TMJ) and a low back disorder.

A July 2001 decision by the Board granted service connection 
for a low back disorder and remanded the claims for 
entitlement to service connection for varicose veins and TMJ.  
A March 2002 decision by a decision review officer granted 
service connection for TMJ and assigned noncompensable 
initial ratings for the veteran's TMJ and low back disorder.  
Therefore, the only claim still before the Board is that of 
entitlement to service connection for varicose veins.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  The evidence of record does not reflect that the veteran 
has a current diagnosis of varicose veins.


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded her a VA examination to 
assess her claimed disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claim has also been met, as the RO 
informed her of the need for such evidence in a September 
2001 letter.  See 38 U.S.C.A. § 5103A (West 2002).  This 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefit sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records are silent with regard to complaints 
or treatment related to varicose veins.

A December 1992 VA general medical examination report 
indicated that the veteran complained of small purple venules 
over her thighs and forelegs, which had been present for the 
last eleven years.  She reported no pain, only a cosmetic 
nuisance.  The diagnosis was small purple venules scattered 
on the thighs and forelegs, of minimal cosmetic consequence.

VA treatment records from October 1993 to April 2003 do not 
reflect any complaints related to or treatment for varicose 
veins.

An October 2001 VA artery and vein examination report noted 
that the veteran stated that she stood a lot from 1984 to 
1988 teaching ROTC courses and began to notice problems in 
the veins of her legs.  She had no pain in her legs and no 
discomfort.  The examiner stated that the veteran had 
"spider venules...not true varicose veins."  He went on to 
indicate that "most people would likely have some evidence 
of this type of prominence to the small veins in the legs" 
who were the veteran's age.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for varicose veins.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service medical records do not contain findings or treatment 
related to varicose veins.  Likewise, VA treatment records 
from October 1993 and April 2003 are silent with regard to 
any such findings.  The December 1992 VA general medical 
examination notes a diagnoses of purple venules.  The October 
2001 VA artery and vein examination report specifically notes 
that the veteran has "spider venules...not true varicose 
veins."  The examiner also offered comment to the effect 
that such venules were consistent with the aging process.  
Thus, upon the Board's review of the evidence, there is no 
competent medical diagnosis of varicose veins and service 
connection must be denied as there is no "disease or 
injury" for which a grant of service connection would be 
appropriate.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that she has varicose 
veins, she does not have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for varicose veins, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. 49.



ORDER

Service connection for varicose veins is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

